Citation Nr: 1443698	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-47 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an eye disorder, to include optical neuropathy and retinopathy, as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to June 1972, including service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014, a VA optometrist stated that he was unable to form the requested opinion without current eye treatment records.  It was noted that the optometrist could not provide the necessary examination because the Veteran is currently incarcerated at a prison, which lacks the necessary equipment.  The Veteran indicated in August and September 2013 correspondence that he had submitted a request to the California Department of Corrections for an evaluation from an ophthalmologist; it is unknown whether the Veteran has yet had this evaluation.  VA last obtained treatment records from the California Department of Corrections in 2008; these records indicate that the Veteran had been receiving yearly eye evaluations, but no such records for recent years are associated with the claims file.  Thus it appears that additional relevant California Department of Corrections treatment records exist, but have not been obtained; such development must be conducted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If such records are obtained and show recent eye treatment, this information should be forwarded to a qualified VA examiner for an opinion on the relationship of the Veteran's current eye disorder to his service-connected diabetes mellitus and coronary artery disease.

The record also shows that the last two notifications sent to the Veteran from VA were returned as undeliverable.  The address used in sending the Veteran these notifications failed to include his inmate number, which the California Department of Corrections website states is required for all correspondence mailed to prisoners.  The Veteran's address must be updated to include this number, and all returned mail re-sent to the Veteran.

Additionally, the April 2009 rating decision states that the RO reviewed the Veteran's service treatment records, service personnel records, and DD Form 214 in conjunction with adjudication of this claim.  These records are not, however, included in the current VBMS paperless claims processing systems.  These must be obtained and associated with the claims file.  

Also, the record indicates that the Veteran has appointed the California Department of Veterans Affairs as his representative, as early as 2008 when he filed his initial claim.  The VA Form 21-22 indicating this appointment, however, is not associated with the VBMS file.  These records, and any other records which were not scanned and uploaded to VBMS from the paper claims file, must be retrieved and associated with the Virtual VA or VBMS system before the issue can be further adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain, scan, and upload into VBMS all documents from the paper claims file that have not yet been associated with the electronic record, including the Veteran's service treatment records, personnel records, DD Form 214, and VA Form 21-22.

2.  Update the Veteran's address in the appropriate VA record system to include his California Department of Corrections inmate number.  Then, resend to the Veteran any correspondence that was returned as undeliverable.

3.  Send the Veteran a letter requesting that he provide the necessary authorization to obtain all medical treatment records from the California Department of Corrections since 2008.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

4.  If VA is able to acquire medical records from the California Department of Corrections related to a current eye disability, these records, as well as all records currently contained in the claims file, must be forwarded to a qualified examiner.  The examiner must provide a VA medical opinion which addresses the following:

(a) Please state all eye disorders for which the Veteran has been diagnosed since June 2008.

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that any of the Veteran's diagnoses, either currently or during the course of the appeal period, are etiologically related to any event or injury in service?

(c) Is it at least as likely as not that any of the Veteran's diagnoses, either currently or during the course of the appeal period, are caused or aggravated (permanently worsened beyond the natural progression) by his service-connected diabetes mellitus or coronary artery disease?

The examiner must specify in the report that the claims file, including all records from the California Department of Corrections, have been reviewed.  The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered, and the report should include a discussion of the Veteran's documented medical history, statements, and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and an explanation must be provided for why an opinion cannot be rendered.

5.  After completing the above development to the extent possible, readjudicate the Veteran's claim in light of all the evidence of record, as needed or appropriate.  If the benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran, and afforded the Veteran reasonable opportunity for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

